DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “said stand comprises a spreader” it is unclear if there are two spreaders or if claim 11 is referring to the spreader recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 18 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Bogart (US 10098331).
Regarding claim 1, Bogart discloses a system comprising: a stand (mounting base 40) comprising a planar face (lateral support element 50); at least one leg coupled to said stand (ground support elements 42, fig. 2); at least one support coupled to said stand (support plate 63 and support strut 65); wherein said stand comprises a spreader (feed dispenser 70) extending upstream from said planar face (fig. 2).
Regarding claim 2, Bogart discloses comprising a barrel coupled to said stand via said support (hopper 20).
Regarding claim 3, Bogart discloses wherein said barrel rests upon said support to create a distance between said barrel and said stand (fig. 1).
Regarding claim 4, Bogart discloses wherein said barrel comprises a hole in the bottom of said barrel (col. 3, ll. 29-31).
Regarding claim 6, Bogart discloses wherein said stand comprises an outer perimeter (fig. 2), and wherein said system comprises at least four supports along said 
Regarding claim 7, Bogart discloses wherein said distance is greater than one inch (fig. 1).
Regarding claim 8, Bogart discloses wherein said stand comprises a spreader, and wherein said hole in the bottom of said barrel aligns with said spreader (col. 3, ll. 29-31, fig. 1).
Regarding claim 9, Bogart discloses wherein said support comprises a back portion which is coupled to a lip, wherein the lip is coupled to a vertical offset, wherein said back portion and said vertical offset are approximately parallel, and wherein said lip is approximately perpendicular to said vertical offset (see figure 1 below).
Regarding claim 11, Bogart discloses wherein said stand comprises a spreader (70, fig. 2).
Regarding claim 12, Bogart discloses wherein said spreader is biased (col. 5, ll. 21-24).
Regarding claim 13, Bogart discloses wherein said support is Z-shaped (see figure 1 below).
Regarding claim 15, Bogart discloses a method of using converting a barrel into a feeder, said method comprising the steps of: a) aligning a hole in the bottom of a barrel (hopper 20, col. 3, ll. 21-31) with a below stand (mounting base 40), wherein said stand has a spreader (feed dispenser 70); b) filling said barrel with feed to be dispersed (col. 3, ll. 30-31).

    PNG
    media_image1.png
    963
    1101
    media_image1.png
    Greyscale

Regarding claim 18, Bogart discloses further comprising the step of creating said hole in said barrel prior to said aligning of step a) (skirt 36 of shroud 30 has an aperture prior to being attached to mounting base 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bogart.
Regarding claims 10 and 17, Bogart teaches the invention substantially as claimed but fails to teach wherein said stand has a height of less than 3 feet. It would have been an obvious matter of design choice to have a stand with a height of less than 3 feet, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Bogart teaches the invention substantially as claimed but fails to teach wherein said stand and said barrel have a combined height of less than 6 feet. It would have been an obvious matter of design choice to have a stand and barrel have a combined height of less than 6 feet, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Bogart teaches the invention substantially as claimed but fails to teach wherein said barrel atop said stand does not exceed 6 feet in height. It have a barrel atop the stand with a height that does not exceed 6 feet, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bogart in view of Neal, JR. (US 2006/0118052).
Regarding claim 19, Bogart teaches the invention substantially as claimed but fails to teach wherein said step of creating comprises using a 55 gallon drum. However, Neal, JR teaches a 55 gallon drum (para. 0012 and 0019). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a 55 gallon drum for a feeder as taught by Neal, JR. to allow a large amount of feed to be stored in the feeder to reduce the number of refilling’s required.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647